Citation Nr: 1717324	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-09 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder to include pleurisy, pulmonary fibrosis, and a pulmonary nodule.

2.   Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right rib fracture.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to an increased evaluation for intermittent right chest wall pain, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for residuals of a right pneumothorax, status post thoracostomy scar.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to June 1989.  He is an employee of the Phoenix, Arizona RO

This decision arises from rating decisions issued by the St. Paul, Minnesota RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2017, the St. Paul, Minnesota RO advised the Phoenix, Arizona RO of the Veteran's desire for an in person, i.e., a travel board, hearing, at the Phoenix RO.  Notwithstanding that request the Veteran was scheduled for a video conference hearing in May 2017.  Given the fact that the Veteran requested a travel board hearing, and the fact that the appellant repeated that request in May 2017, this case is remanded to accurately fulfill his request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing, in accordance with his request.  The AOJ must notify the Veteran and his representative of the date and time thereof.  If the Veteran wishes to withdraw his request for the hearing he should do so in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




